The offense charged is assault to murder, resulting in a conviction for an aggravated assault, and the punishment *Page 364 
assessed is a fine of one thousand dollars and six months in the county jail.
By Bills 1 and 2, appellant complains at the charge of the court in submitting the issue of an aggravated assault. The charge of the court seems to be in the exact language of the statute and is a correct presentation of the law of the case.
Bill No. 3 complains because the court defined manslaughter in its statutory form without authorizing the jury to take into consideration any previous difficulties between appellant and the injured party. By a reference to paragraph 15 of the court's charge it will be found that, in addition to the other instructions given, the jury was told to take into consideration "all of the facts and circumstances in evidence in the case in determining whether or not adequate cause existed." Under the authorities in this state this was an apt presentation of the law of the case.
Complaint is also made at the court's failure to instruct the jury that an insult to a female relative is adequate cause. We have examined the record very carefully and fail to find the slightest suggestion in this record raising this issue.
By another bill complaint is made at the court's action in shifting the burden of proof and requiring the jury to believe appellant was not guilty of assault with intent to murder before they could find him guilty of an aggravated assault. In view of the fact that the verdict of the jury was only for aggravated assault, this question passes out of the case.
Other questions presented by appellant we have carefully considered, but think they are without merit.
Finding no error in the record, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.